Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 2, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150118                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  WINDRUSH, INC.,                                                                                    Richard H. Bernstein,
           Plaintiff-Appellant,                                                                                      Justices


  v                                                                SC: 150118
                                                                   COA: 315958
                                                                   Kent CC: 09-008274-CK
  LEE VANPOPERING, SHAGBARK
  DEVELOPMENT, INC., and
  NORTHLAND MANAGEMENT, INC.,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 19, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  we REMAND this case to that court for reconsideration in light of BC Tile & Marble Co,
  Inc v Multi Building Co, Inc, 288 Mich App 576 (2010).

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 2, 2015
           d0630
                                                                              Clerk